El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En la denuncia en este caso se lee:
“El referido acusado, Manuel Estrella, ilegal'y voluntariamente, y con intención de causarle grave daño corporal, acometió y agre-dió con un revólver, que es un arma mortífera, al ser bumano Gustavo Palés Matos, disparando varios tiros, con uno de los cuales le dió en el brazo derecho, donde le produjo una herida de bala,.de pronóstico reservado y que es una herida grave y de la cual fue curado de primera intención en el Hospital Municipal de dicho pueblo, y después en el de Guayama, P. R.”
*343El caso fué oído en apelación por la Corte de Distrito de Ghiayama, qne impuso al acusado 50 dollars de multa, y en defecto de su pago, un día de cárcel por cada dollar que no pagase. De la sentencia apeló el acusado, que presenta a nuestra resolución cuatro cuestiones, en forma de asignación de errores en la sentencia.
 Como primer error se alega el de haberse declarado al acusado culpable sin haberse probado su intención de causar un daño grave a Gustavo Palés Matos.
En la ley y en la jurisprudencia es doctrina antigua y constante la de que toda persona intenta la consecuencia natural de sus actos. El que dispara un revólver contra una determinada persona, y hiere a otra, es responsable de de-lito, sea homicidio, sea lesión el resultado del disparo.
No es necesario presentar gran número de citas de auto-ridades. En el caso The People v. Patrick Raker, 92 Michigan Reports 165, el acusado fué convicto de acometimiento con intención de causar grave daño corporal a John Peterson. El acusado había solicitado que se instruyera al ju-rado con respecto al propósito o intención específica de aco-meter a Peterson; la corte negó la instrucción, y dió al ju-rado otra de que si el acusado disparó sobre una muchedum-bre con el propósito de herir a cualquiera, podía ser con-victo, aunque no se demostrara intención especial de herir a Peterson. En la decisión que anotamos, se citan los casos State v. Nash, 86 N. C. 650, State v. Myers, 19 Iowa 517, Smith v. Com., 100 Penn. St. 324, y otros, y de ellos la doc-trina de que cuando una persona dispara sobre una muche-dumbre, es culpable de acometimiento a cualquiera que re-sulte herido. T ésa fué la teoría de la decisión.
En la decisión en el caso State v. Gilman, 31 Am. Rep. 257, la Corte Suprema de Maine declaró que si una persona dispara un arma sobre un número de personas, con el propó-sito de herir a A, y no lo hiere, pero sí a B, es culpable de ataque con intención de cometer homicidio. T en la misma *344forma se expresó la Corte Suprema de Illinois en el caso Dunaway v. The People, 110 Illinois Reports 333.
Las citas que dejamos hechas, resuelven, no sólo en cuanto al primer señalamiento de error, sino también en lo que se refiere al tercer señalamiento.
Se ha señalado como error el que el tribunal declaró que los actos del policía Estrella fueron ilegales.
Por nuestro estatuto, ningún oficial de orden público o ¡seguridad tiene el derecho de arrestar a una persona por razón de delito menos grave que no se ha cometido en su presencia; y en ningún caso puede emplear más fuerza que la necesaria para llevar a cabo el arresto. Disparar el re-vólver en un lugar de tránsito de personas, es exponerse grave y temerariamente a causar un daño a un inocente.
De las resultancias de la prueba en este ca,so, no puede deducirse que el policía Estrella estuviera en la necesidad de usar su revólver, ni aun para atemorizar al fugitivo; pero si lo hizo con este propósito, pudo dirigir el arma hacia arriba, evitando que el proyectil fuera a herir a cualquier transeúnte. La pena que se le impone por los hechos de que se le acusó, seguramente no le convierte en un criminal cas-tigado ; es más bien la omisión, de prudencia la que se cas-tiga, por razón del resultado producido.
En cuanto a la apreciación de la prueba no encontramos que el juez de distrito cometiera error alguno. Se demostró que Estrella corría en persecución de un indivi-, duo de quien razonablemente sospechaba que había cometido un hurto,' y quien después de estar en la entrada del cuartel le dió un golpe, y echó a correr; que el herido Gustavo Palés estaba en un coche automóvil, tranquilamente sentado, cuando Estrella disparó su .revólver dos veces, y Una de las balas hirió a Palés, que era extraño a la fuga del detenido. No aparece que el posible hurto de cigarrillos de que se sospechó al detenido fuera cometido delante del guardia Estrella, ni que éste se viera amenazado en su vida o *345integridad personal, y tuviera que Racer uso del arma que llevaba. El juez de distrito apreció correctamente la prueba.

Debe confirmarse la sentencia apelada.